Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/22, 01/06/22, 07/23/21, 03/05/21, 01/28/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims #1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims #1-9 of Yan et al., (U.S. Pub. No. U.S. 2020/0258897), hereinafter referred to as "Yan". Although the claims at issue are not identical, they are not patentably distinct from each other because;

Claim #1 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Pub. No. 2020/0258897, which discloses, a memory circuit, comprising: formed on a semiconductor substrate having a planar surface, the semiconductor substrate having formed therein circuitry for memory operations; the memory circuit comprising: an array of memory cells ("memory array") formed above the planar surface; the memory array including (a) a storage portion in which the memory cells are formed, and (b) extending from the storage portion, a staircase portion on which a first conductive layer is formed, the first conductor layer having one or more conductors carrying electrical signals to or from the memory cells, the conductors in the first conductive layer each extending along a direction substantially parallel to the planar surface; a second conductor layer having one or more conductors each being electrically connected to a portion of the circuitry for memory operations; and one or more transistors each formed above, alongside or below the staircase portion, but above the planar surface of the semiconductor substrate, each transistor being electrically connected between a corresponding one of the conductors in the first conductive layer and a corresponding one of the conductors in the second conductor layer, wherein each transistor includes first and second drain or source regions and a gate region, each formed out of a semiconductor material or a conductive material, at least one of the first drain or source region, the second drain or source region and the gate region having formed thereon a metal silicide layer, and wherein each transistor selectively connects one or more memory cells in the memory array through its corresponding conductors in the first and second conductive layers to the circuitry for memory operations. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Pub. No. 2020/0258897, produces the same semiconductor structure as that in claim #1 of the instant application.
Claim #2 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Pub. No. 2020/0258897, which discloses, a memory circuit, comprising: formed on a semiconductor substrate having a planar surface, the semiconductor substrate having formed therein circuitry for memory operations; the memory circuit comprising: an array of memory cells ("memory array") formed above the planar surface; the memory array including (a) a storage portion in which the memory cells are formed, and (b) extending from the storage portion, a staircase portion on which a first conductive layer is formed, the first conductor layer having one or more conductors carrying electrical signals to or from the memory cells, the conductors in the first conductive layer each extending along a direction substantially parallel to the planar surface; a second conductor layer having one or more conductors each being electrically connected to a portion of the circuitry for memory operations; and one or more transistors each formed above, alongside or below the staircase portion, but above the planar surface of the semiconductor substrate, each transistor being electrically connected between a corresponding one of the conductors in the first conductive layer and a corresponding one of the conductors in the second conductor layer, wherein each transistor includes first and second drain or source regions and a gate region, each formed out of a semiconductor material or a conductive material, at least one of the first drain or source region, the second drain or source region and the gate region having formed thereon a metal silicide layer, and wherein each transistor selectively connects one or more memory cells in the memory array through its corresponding conductors in the first and second conductive layers to the circuitry for memory operations. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Pub. No. 2020/0258897, produces the same semiconductor structure as that in claim #2 of the instant application
Claim #3 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim # 6 of U.S. Pub. No. 2020/0258897, which discloses, wherein the memory cells are organized into a plurality of levels of NOR memory strings, each level having multiple NOR memory strings, and wherein conductors of the first conductive layer form common bit lines of the NOR memory strings. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #6, of U.S. Patent No. 9,698,114, produces the same semiconductor structure as that in claim #3 of the instant application.
Claim #4 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Pub. No. 2020/0258897, which discloses, a memory circuit, comprising: formed on a semiconductor substrate having a planar surface, the semiconductor substrate having formed therein circuitry for memory operations; the memory circuit comprising: an array of memory cells ("memory array") formed above the planar surface; the memory array including (a) a storage portion in which the memory cells are formed, and (b) extending from the storage portion, a staircase portion on which a first conductive layer is formed, the first conductor layer having one or more conductors carrying electrical signals to or from the memory cells, the conductors in the first conductive layer each extending along a direction substantially parallel to the planar surface; a second conductor layer having one or more conductors each being electrically connected to a portion of the circuitry for memory operations; and one or more transistors each formed above, alongside or below the staircase portion, but above the planar surface of the semiconductor substrate, each transistor being electrically connected between a corresponding one of the conductors in the first conductive layer and a corresponding one of the conductors in the second conductor layer, wherein each transistor includes first and second drain or source regions and a gate region, each formed out of a semiconductor material or a conductive material, at least one of the first drain or source region, the second drain or source region and the gate region having formed thereon a metal silicide layer, and wherein each transistor selectively connects one or more memory cells in the memory array through its corresponding conductors in the first and second conductive layers to the circuitry for memory operations. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Pub. No. 2020/0258897, produces the same semiconductor structure as that in claim #4 of the instant application
Claim #5 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Pub. No. 2020/0258897, which discloses, a memory circuit, comprising: formed on a semiconductor substrate having a planar surface, the semiconductor substrate having formed therein circuitry for memory operations; the memory circuit comprising: an array of memory cells ("memory array") formed above the planar surface; the memory array including (a) a storage portion in which the memory cells are formed, and (b) extending from the storage portion, a staircase portion on which a first conductive layer is formed, the first conductor layer having one or more conductors carrying electrical signals to or from the memory cells, the conductors in the first conductive layer each extending along a direction substantially parallel to the planar surface; a second conductor layer having one or more conductors each being electrically connected to a portion of the circuitry for memory operations; and one or more transistors each formed above, alongside or below the staircase portion, but above the planar surface of the semiconductor substrate, each transistor being electrically connected between a corresponding one of the conductors in the first conductive layer and a corresponding one of the conductors in the second conductor layer, wherein each transistor includes first and second drain or source regions and a gate region, each formed out of a semiconductor material or a conductive material, at least one of the first drain or source region, the second drain or source region and the gate region having formed thereon a metal silicide layer, and wherein each transistor selectively connects one or more memory cells in the memory array through its corresponding conductors in the first and second conductive layers to the circuitry for memory operations. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Pub. No. 2020/0258897, produces the same semiconductor structure as that in claim #5 of the instant application
Claim #6 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #4 of U.S. Pub. No. 2020/0258897, which discloses, a memory circuit, further comprising a set of interconnect lines, wherein the gate terminal of each transistor connects to one of the interconnect lines. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #4, of U.S. Pub. No. 2020/0258897, produces the same semiconductor structure as that in claim #6 of the instant application.
Claim #7 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #5 of U.S. Pub. No. 2020/0258897, which discloses, a memory circuit, wherein, when a current is present in the channel region of one of the transistors, the current flows in a direction substantially perpendicular to the planar surface. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #5, of U.S. Pub. No. 2020/0258897, produces the same semiconductor structure as that in claim #7 of the instant application
Claim #8 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #6 of U.S. Pub. No. 2020/0258897, which discloses, a memory circuit, wherein the memory cells are organized into a plurality of levels of NOR memory strings, each level having multiple NOR memory strings, and wherein conductors of the first conductive layer form common bit lines of the NOR memory strings. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #6, of U.S. Pub. No. 2020/0258897, produces the same semiconductor structure as that in claim #8 of the instant application
Claim #9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim #1 of Yan et al., (U.S. Pub. No. U.S. 2020/0258897), hereinafter referred to as "Yan" and in view of FUJITA et al., (U.S. Pub. No. 2019/0355672), hereinafter referred to as “Fujita”. 

Yan substantially shows the claimed invention as shown in the rejection above.
Yan, with respect to claim #9, fails to show wherein the semiconductor material comprises one or more of: polycrystalline silicon, polycrystalline silicon germanium, single- crystal silicon, single-crystal silicon germanium, and indium gallium zinc oxide (JGZO).
Fujita teaches, with respect to claim #9, a three-dimensional memory device (paragraph 0077) wherein the planar semiconductor material layer (fig. #29, item 10) can include a polycrystalline semiconductor material (such as polysilicon or polycrystalline silicon germanium alloy) (paragraph 0169).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, respect to claim #9, fails to show wherein the semiconductor material comprises one or more of: polycrystalline silicon, polycrystalline silicon germanium, single- crystal silicon, single-crystal silicon germanium, and indium gallium zinc oxide (JGZO), into the method of Yan with the motivation that it has been shown that RPCVD poly SiGe has a stable structure, which is not affected by annealing temperatures up to 1050 C and also the stress in APCVD poly SiGe changes from compressive to tensile at annealing temperatures higher than 900 C and therefore RPCVD poly SiGe has a uniform stress distribution along the growth direction. This feature, when combined with the low-tensile stress, makes this material suitable for realizing suspended membranes having supports of various sizes, as taught by Fujita.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
06/29/2022
/MONICA D HARRISON/            Primary Examiner, Art Unit 2815